Citation Nr: 0821943	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to a disability rating in excess of 50 percent 
for service-connected post traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from November 1969 until 
January 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana. 

The veteran testified before an acting Veterans Law Judge in 
November 2007, but the transcript of this hearing was 
unavailable.  The veteran testified before another Veterans 
Law Judge in May 2008, and this hearing was transcribed.  
Because the veteran has testified before two Veterans Law 
Judges, and each must participate in this decision, this 
decision is being rendered by a panel of three Veterans Law 
Judges. 38 U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2007).

As the decision below grants a 70 percent evaluation, and 
given the veteran's testimony during the May 2008 Board 
hearing that physicians have told him his PTSD rendered him 
unemployable, the RO should examine whether a total 
disability rating based upon individual unemployability 
(TDIU) rating is appropriate.  This matter is therefore 
REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW 

The schedular criteria for a 70 percent disability rating for 
service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

During the pendency of the appeal the U.S. Court of Appeals 
for Veterans Claims held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008). 

In this case the veteran was notified of the elements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) in June 2005 
and August 2006 letters.  The veteran was not notified of the 
need to demonstrate the effect the worsening has on 
employment and daily life or the schedular criteria as 
required by Vazquez-Flores, nor was he provided notice that 
an effective date for the award of benefits will be assigned 
if an increased evaluation was awarded.  This creates a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the February 2006 statement of the case set 
forth the diagnostic criteria for the disability at issue and 
also included the provisions of 38 C.F.R. §§ 3.321 and 4.1, 
which reference impairment in earning capacity as a rating 
consideration.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, at his May 2008 hearing he 
discussed how his PTSD symptoms affected his daily life.  
Specifically, he noted symptoms including sleeping 
difficulties, nightmares and irritability.  He also indicated 
that his PTSD medication prevented him from working, 
demonstrating his understanding of the need to show how his 
disability affected employability. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.  
In so finding, it is noted that the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  However, there is no prejudice in issuing a final 
decision.  Indeed, the instant decision awards an increased 
rating for PTSD.  Following the issuance of a rating decision 
implementing this award, the veteran retains the right to 
challenge either or both the effective date and the rating 
assigned.   

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record, including testimony provided at a 
May 2008 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The RO granted service connection for PTSD in a February 2004 
rating decision.  At that time, a 30 percent evaluation was 
assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The veteran contended the 30 percent rating evaluation did 
not accurately reflect the severity of his disability.  
During the pendency of the appeal, the RO granted an 
increased 50 percent rating in a February 2006 rating 
decision, effective July 29, 2004, the date of receipt of the 
veteran's application for an increased evaluation.  
Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the veteran's 
claim for an increased evaluation remains in appeal.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

As noted above, the veteran's PTSD was evaluated under 
Diagnostic Code 9411. Regulations pertaining to the criteria 
for evaluating psychiatric disorders, including PTSD, provide 
for a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 38 C.F.R. § 4.130.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. (DSM-IV).  That manual includes a Global Assessment 
of Functioning (GAF) scale reflecting psychological, social 
and occupational functioning on a hypothetical continuum of 
mental illness. Richard v. Brown, 9 Vet. App. 266, 267 
(1996)(citing DSM-IV).  A score of 31-40 denotes some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

In VA clinical records dated in October 2004, the veteran 
indicated the prescribed medication initially helped him 
sleep well, but now he complained his sleep had become broken 
up.  He described anxiety during the day.  He indicated he 
dreamed of people he knew and then thought about them during 
the day.  Mental status examination reflected the veteran was 
oriented in all spheres and his eye contact and grooming were 
good.  Speech was normal in rate, tone, volume and prosody.  
There was no aphasia.  Thought processes were clear, logical, 
linear and goal directed.  There was no suicidal or homicidal 
ideation or perceptual disturbance.  Mood was described as 
"alright" and affect was mildly anxious.  Judgment and 
memory were intact.  The assessment was wakening with dreams 
of Vietnam and some intrusions during the day.  

A November 2004 letter from the veteran's VA counseling 
therapist indicated the veteran faithfully attended weekly 
group and quarterly individual therapy sessions.  The 
therapist indicated that in spite of the veteran's efforts 
the condition had deteriorated.  The veteran was described as 
socially isolated and had conflicts with family members.  He 
had a full range of PTSD symptoms including intrusive 
thoughts, flashbacks, nightmares and interrupted sleep, low 
energy levels, hypervigilance, startle response, anxiety and 
depression.  The therapist indicated the veteran's symptoms 
were severe enough to inhibit his ability to function in any 
type of regular employment.  The therapist concluded the 
veteran's PTSD was severe and caused major impairments in all 
levels of functioning in employment, social situations and 
family life. 

In April 2005 the veteran was treated for nightmares at a VA 
facility.  He indicated he was doing well and sleep was 
better but he still had awakening.  He indicated he dreamed 
of people he knew in war and then had intrusive thoughts 
about them.  He indicated he had trouble getting a full night 
sleep and it was hard to stay asleep.  There were nightmares 
and intrusions.  Mental status examination noted grooming was 
good.  Eye contact was good.  He was oriented in all spheres.  
Speech was normal in rate, tone, volume and prosody.  There 
was no aphasia.  Thought process were clear logical linear 
and goal directed.  No suicidal or homicidal ideation was 
noted.  There was no evidence of perceptual disturbance.  
Mood was okay and affect was euthymic.  Memory and judgment 
were intact.  The assessment was persistent sleep problem 
with intrusion and nightmares and the diagnosis was PTSD.  

The veteran underwent a VA examination in July 2005 to assess 
the severity of his PTSD.  During this examination he 
indicated he treated with group and individual counseling and 
medication.  He described symptoms of nightmares every other 
week, intrusive thoughts on a daily basis, and flashbacks.  
He indicated PTSD and intrusive thoughts interfered with his 
work but not his marriage.  Other post military traumas 
included physical injuries and the death of his daughter.  He 
was able to engage in a normal range and variety of 
activities of daily living.  He met with friends for VA 
group, lunch and fishing.  

Mental status examination reflected the veteran was quite 
anxious, but he calmed down as the interview proceeded.  
Thought process was logical, coherent and relevant and the 
examiner described the veteran as articulate.  He was 
casually attired and groomed.  He had good social skills and 
was cooperative and mentally intact.  He was intelligent and 
speech was well understood.  He was oriented in all spheres 
and had affect within normal limits.  Reasoning, fund of 
information and concentration were good.  Short term memory 
was poor and the veteran explained he forgot names, misplaced 
things and forgot what to do at times.  The examiner also 
noted anxiety, panic attacks, depression and middle insomnia.  
The veteran described anhedonia, nightmares, obsessional 
ideations and anger problems.  The veteran related he got 
perturbed easily, particularly around young children.  He 
denied auditory or visual hallucinations or paranoia.  He 
reported suicidal and homicidal ideation.  He explained he 
pulled a gun on an individual who was on his property four 
months prior to the examination.  The examiner concluded the 
problems were anger, agitation and potential for violence.  
PTSD symptoms were amplified by pain and had a detrimental 
effect on the veteran's personal, social and occupational 
adjustment.  The examiner indicated the veteran's condition 
had not significantly improved and particularly cited the 
incident where the veteran pulled a gun on another and his 
potential for violence.  The examiner opined that the 
veteran's increased pain resulted in amplification of the 
PTSD symptoms.  The diagnoses included PTSD with a GAF of 45, 
mood and pain disorder with a GAF of 45 and history of 
alcohol abuse. The overall GAF was 45.  The examiner 
concluded that the veteran had undergone aggressive treatment 
but it appears to have not helped.  The examiner indicated 
that because of the homicidal gesture, the condition was in 
fact slightly and perhaps significantly worsened.  The 
veteran had a tendency to become hysterical and overly 
excited but did have a stable marriage to the same woman for 
over 32 years. 

An October 2005 VA outpatient treatment record noted the 
veteran's depression had been helped by medication but noted 
the veteran still cried 1-2 times a week. He also reported 
nightmares 3-4 times a week.  He startled easily but less 
than before.  Helicopters brought him back to Vietnam.  The 
main complaint was insomnia and the veteran's medication was 
increased.  The veteran was clean and casually dressed.  He 
seemed distant but was cooperative.  Mood was down and 
slightly anxious with appropriate affect.  Thought process 
was intact.  There was no evidence of psychosis and no 
suicidal ideation.  Memory, concentration and judgment were 
grossly intact.  The diagnosis was PTSD in partial control 
and a recent increase in insomnia.  

In January 2006 the veteran was seen at a VA outpatient 
treatment center for complaints of insomnia.  Nightmares had 
increased to twice a week.  He indicated suicide was always 
in the back of his mind but he denied plans or intent.  His 
wife hid the guns and he indicated he did not want to hurt 
her.  Mental status examination indicated he was clean and 
casually dressed.  The veteran stated he felt better and 
affect was appropriate.  Thought process was intact without 
evidence of psychosis.  There was no present suicidal 
ideation.  He was alert and oriented in all spheres and 
memory, concentration and judgment were grossly intact.  The 
diagnosis was PTSD in partial control with increased 
insomnia.  

The veteran was seen in April 2006 for follow up of PTSD.  He 
was treated with medication and it was noted the last visit 
increased the medication to reduce nightmares.  This was 
effective for a few weeks but poor sleep and nightmares 
gradually returned.  The veteran described considerable 
irritability and indicated that he frequently isolated 
himself in a locked bedroom.  He described guilt over a 
fallen comrade and his failure to communicate with the 
comrade's family.  He denied activities other than the group 
therapy.  He lived in the past without plans for the future.  
The veteran was alert and cooperative.  Affect was somewhat 
restricted but congruent with the mood which was somewhat 
dysphoric.  There was no active suicidal or homicidal 
ideation but there were continued nightmares.  The diagnosis 
was PTSD.  

In August 2006 the veteran was seen at a VA outpatient 
treatment center for complaints of nightmares and sleep 
impairment.  He reported flashbacks and nervousness when he 
heard thunder.  He had clear sensorium and was not psychotic 
or depressed.  The veteran was not suicidal although he had 
suicidal thoughts.  He continued to be treated with group 
therapy and medication.  The GAF was 70. 

A December 2006 VA outpatient treatment record indicated the 
veteran lived with his wife of 33 years and went to group 
therapy.  He drank 2-3 beers a day.  Mood was described as 
"not that good" as he had not been sleeping well.  Appetite 
was good and energy was variable.  Concentration had 
decreased.  The veteran described a 20 year history of 
suicidal ideation.  No homicidal ideation or psychotic 
symptoms were noted.  The veteran described nightmares a 
couple times a week and flashbacks worse at this time of 
year.  He also noted intrusive thought and avoidance.  Mental 
status examination reflected he was well dressed and groomed. 
Speech had a decreased rate and tone.  The veteran's attitude 
was cooperative.  Psychomotor status was decreased.  Affect 
was constricted and mood was congruent.  Thought processes 
were goal directed and logical.  Thought content was negative 
for suicidal or homicidal ideation, auditory or visual 
hallucinations, and delusion or paranoia.  There were 
nightmares a couple times a week as well as flashbacks, 
intrusive thoughts and avoidance.  Judgment and insight were 
good and the veteran was oriented in all spheres with grossly 
intact cognition.  The assessment was PTSD with symptoms for 
which he attended group therapy and treated with medication.  
The GAF was 71.

The veteran underwent a VA examination in March 2007.  During 
this examination the veteran indicated he last worked full 
time in 1986.  He treated with medication and at group and 
individual therapy.  He complained of sleep problems and 
indicated he drank to excess.  He described isolation, 
nightmares and flashbacks two to three times a week.  He 
reported intrusive thoughts over a friend's death in Vietnam 
and survivor guilt.  He indicated his relationship with his 
wife suffered as a result of his PTSD.  He reported 
additional traumas of physical injury and the death of his 
daughter.  He described an increase in flashbacks and 
suicidal thoughts.  He was able to complete activities of 
daily living.  

Mental status examination revealed the veteran was anxious, 
depressed and agitated.  Thought processes were logical, 
coherent and relevant.  He was articulate and well dressed 
and groomed.  He appeared intelligent and speech was 
understood. He was oriented in all spheres and affect was one 
of excitation.  Reasoning and the fund of general knowledge 
was good.  There was no psychomotor slowing or agitation.  
Verbal comprehension was good and concentration and memory 
were good.  Sensorium was clear.  The examiner noted anxiety, 
panic attacks, depression, insomnia, appetite disturbance, 
crying spells, anhedonia and nightmares.  The veteran 
described obsessional thoughts and racing thoughts.  He 
reported anger control problems and visual hallucinations.  
He also described auditory hallucinations and paranoia.  He 
indicated he had suicidal and homicidal ideas and poor self 
control.  He felt he was "at the end of my rope" and 
described self-control issues.  For example he indicated he 
would like to reduce alcohol intake but was unable to do so.  
The examiner concluded the veteran's problems were anger, 
irritability, severe alcohol dependency and a desire to 
isolate himself.  The examiner indicated the veteran was 
considered unemployable because of his overall agitation and 
mixture of PTSD and mood disorder.  Social functioning was 
limited by poor self esteem and poor self control.  The 
veteran had a poor marital relationship and described very 
little pleasurable activities or outlets.  The examiner 
explained the PTSD had not worsened but had not improved.  He 
was very disturbed but a good deal of problems were related 
to the alcohol dependency.  Significantly, the examiner noted 
the veteran's attending psychiatrist rated his PTSD as mild.  

Upon testing, the veteran was found to have average range of 
abilities for his age group in IQ testing and was extremely 
exaggerated response set on the Minnesota Multiphasic 
Personality Inventory.  Given the size of the profile it was 
impossible to use.  The diagnosis was severe alcohol 
dependency with a GAF of 50, PTSD with a GAF of 60-65, major 
depressive disorder with a GAF of 60-65 and mood disorder due 
to medical condition with a GAF of 60-65.  The overall GAF 
was 60-65.

In March 2007 the veteran was seen at the VA outpatient 
treatment center.  He explained March was a bad time for him 
as he was wounded in March and a lot of men were lost in 
March.  He indicated things were well at home.  He related he 
drank a six pack of beer a week.  Mood was about the same.  
Sleep had improved and appetite was the same.  Energy was 
decreased but concentration was described as fair.  The 
veteran had chronic suicidal ideation without intent or plan 
and was able to contract for safety.  There was no suicidal 
or homicidal ideation he would act on.  He described a 
hallucination of feeling "a presence" but he was unable to 
see it when he turned around.  He reported nightmares, 
flashbacks, intrusive thoughts, avoidance and hypervigilence.  

Mental status examination reflected the veteran was well 
dressed and groomed.  Speech had a decreased rate and tone.  
Attitude was cooperative and psychomotor status was 
decreased.  Mood was congruent and affect was constricted.  
Thought processes were goal directed and logical.  Though 
content was negative for suicidal and homicidal ideation, 
auditory or visual hallucination or other delusions or 
paranoia.  Thought content was positive for nightmares a 
couple times a week and flashbacks, worse this time of year.  
There were also intrusive thoughts and avoidance.  Judgment 
and insight were good.  The veteran was oriented in all 
spheres and cognition was grossly intact.  The assessment was 
PTSD and the veteran indicated he planed to restart group 
therapy.  The GAF was 71.  

The veteran also submitted lay statement in support of his 
claim.  A statement from the veteran's wife described 
nightmares and frequent flashbacks. She related they used to 
have supper with friends but no longer did as the veteran did 
not want to leave home.  She also indicated the veteran told 
her to go on vacation without him and she described the 
veteran as more distant.  She related the children were 
resentful and avoided coming home due to the veteran's moods.  
She related he did not participate in conversations and 
ignored whoever visited.  She also described the veteran's 
anger.  She related the veteran felt unappreciated and felt 
he let his comrades down.  At times he locked himself in his 
room.  A statement from the veteran's daughter described the 
veteran's increased anger and punishments she experienced 
while growing up.  She indicated they were grounded or 
whipped and provided several examples of he veteran 
overreacting to minor infractions.  

The veteran also presented testimony at a May 2008 Board 
hearing.  During this hearing he indicated he treated with 
medication and group therapy.  He explained he quit drinking 
as he figured he was hurting himself.  He described sleep 
trouble and reported he slept an average of six hours a 
night.  He explained he had nightmares at least three times a 
week.  He described flashbacks twice a week, particularly 
when exposed to noise form helicopters.  He also explained he 
pulled a gun on someone when the person threw a beer bottle 
in his direction.  The veteran indicated he thought it was a 
grenade.  He related that his wife had hidden or sold all the 
guns.  He described contemplating suicide, particularly when 
he used to shine his guns.  At times he loaded them and 
looked down the barrel but had not pulled the trigger.  He 
also described instances where he saw people who were not 
there or who he knew had died.  He described problems with 
his temper and explained he flashes for no reason.  His wife 
related that the will lock himself in his room for 2-3 hours.  
The veteran indicated he does not like to be around a lot of 
people and if he went out he would sit with his back against 
the wall.  Now they seldom went out because he became 
agitated.  He denied enjoying anything.  He related his wife 
had been a main source of support and explained he did not 
get along with his four daughters.  He related he last worked 
in 1986 as a tool pusher.  He testified on a normal day he 
tried to occupy himself but was unable to finish things and 
forgot a lot became frustrated at his lack of concentration.  
The veteran's spouse explained the veteran was very forgetful 
and she had to ensure he did things like take his medicine.  
She reported that they did not have much of a relationship 
because he had a form of tunnel vision.  She indicated the 
relationship had gotten progressively worse.  She noted the 
veteran screamed during the night from nightmares and then 
refused to talk about it.  She indicated they used to have 
friends but now the veteran was too uncomfortable or felt 
threatened so they deserted people.  She indicated small 
things set off the veteran's anger, including things like 
phone rings or kids playing with a ball.  She indicated if 
the veteran was gone for an hour or hour and a half she got 
worried and feared he will commit suicide.  She indicated 
that he does not sleep well and paced the floor.  She 
reiterated he did not want to associate with other people and 
described road rage while driving and anger if he saw a 
Vietnamese person.  The veteran indicated he felt his 
condition had worsened based upon his sleep trouble, 
agitation, and anger.  He explained he had difficulty 
dressing and stated if it were not for his wife he would not 
be dressed normally.  The veteran was also observed to 
exhibit psychomotor agitation throughout the hearing.

After a thorough analysis of the record, the Board finds the 
evidence of record supports the criteria for an increased 
evaluation of 70 percent have been approximated.  In this 
regard there is no indication that the veteran's PTSD has 
manifested with obsessional rituals, intermittently illogical 
obscure or irrelevant speech, near continuous panic, spatial 
disorientation or a neglect of personal appearance and 
hygiene.  In fact, all mental health records described the 
veteran as oriented in all spheres and indicated his speech 
was goal directed and logical.  There was no evidence of 
spatial disorientation or near continuous panic.  However, 
the veteran has clearly demonstrated other symptoms which are 
contemplated by the higher 70 percent evaluation.  For 
example, although the veteran has been married for over 33 
years demonstrating some ability to maintain an effective 
relationship, the record also indicates this is his only 
relationship as he has isolated himself from friends and even 
his children.  Furthermore, recent mental health records and 
the veteran and his spouse's testimony indicated that the 
relationship is strained.  Additionally, there is a long 
history of suicidal ideation including times when the veteran 
actually "looked down the barrel" of the gun.  Similarly, 
the record reflects impaired impulse control including 
periods of violence, including one incident where he pulled a 
gun on another person.  The veteran has also described 
hallucinations, persistent nightmares, sleep problems, and 
flashbacks and intrusive thoughts.  And significantly, the 
March 2007 VA psychiatric examination detailed the veteran's 
poor marital relationship, "very limited social 
functioning," unemployability, and behavior problems.  
Moreover, in view of the veteran's depressed demeanor and 
prevalent psychomotor agitation during his the May 2008 Board 
hearing, the Board finds that the testimony describing the 
severity of his symptoms are credible and warrant the 
assignment of a 70 percent disability rating.

Although the evidence of record reflects that the veteran has 
been periodically assessed as having Global Assessment of 
Functioning (GAF) scores as high as 70 and not indicative of 
severe occupational impairment, such evidence is not 
dispositive of the Board's inquiry. Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); (Observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness" under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.); see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
Significantly, the VA examiner in July 2005 assessed a GAF of 
45 which did represent severe symptoms.  

Therefore, the evidence is at an approximate balance.  Under 
the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).  There can be no doubt that further 
medical inquiry could be undertaken with a view towards 
development of the claim. However, under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  In sum, because there is significant evidence 
in support of a higher rating evaluation, the benefit of the 
doubt will be given to the veteran and an increased 
evaluation of 70 percent will be assigned.  The Board notes, 
however, that the record otherwise fails to show the veteran 
has manifested with symptoms meeting the criteria for a 100 
percent rating.  The overall picture is more akin to the kind 
of symptoms contemplated by the criteria for the 70 percent 
rating.  Specifically, the veteran's PTSD is not 
characterized by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Accordingly, with application of the benefit-of-the-doubt 
doctrine, the Board finds that the veteran's PTSD warrants a 
70 percent evaluation for the period beginning July 29, 2004.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).


ORDER

Entitlement to a 70 percent disability rating for service-
connected PTSD is granted.



			
              ERIC S. LEBOFF		JONATHAN B. KRAMER
	       Acting Veterans Law Judge                                
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


